Citation Nr: 1145676	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  06-17 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for limitation of adduction, right thigh, muscle group XV (right thigh disability). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1986 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Cheyenne, Wyoming, Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating action denied entitlement to a disability rating in excess of 20 percent for limitation of adduction, right thigh, muscle group XV (right thigh disability).  

The claim was previously remanded by the Board in September 2009 to obtain a new VA examination. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.  

The Veteran has appealed the denial of an increased rating for a right thigh injury.  After a careful review of the evidence of record, the Board finds that, unfortunately, the claim must be remanded one more time prior to issuing a decision.

During a January 2010 VA examination, the Veteran reported ongoing treatment at the Cheyenne VA Medical Center (VAMC).  The examiner referred to a January 2007 VA orthopedic consultation for possible pelvic reconstruction.  As VA progress notes from the Cheyenne VAMC are only dated through March 2006, it follows that the claims file is missing updated treatment records.  As such, the AMC should obtain those treatment records as well as any other outstanding private or VA treatment records relating to the Veteran's right thigh disorder and associate them with the Veteran's claims file.  

The Board further notes that the RO should also address whether a separate disability rating is warranted for hyperesthesia of the right lower extremity from cutaneous nerve injury as a result of and residual of surgical treatment for his service-connected disorder as found in the January 2010 VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his right thigh muscle disability and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If the benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


